--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7

 
LOCK-UP AGREEMENT


November 30, 2007


Each Purchaser referenced below:


 
Re:
Securities Purchase Agreement, dated as of November 30, 2007 (the “Purchase
Agreement”), between Bancroft Uranium Inc., a Nevada corporation (the “Company”)
and the purchasers signatory thereto (each, a “Purchaser” and, collectively, the
“Purchasers”)

 
Ladies and Gentlemen:
 
Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Purchase
Agreement.  Pursuant to Section 2.2(a) of the Purchase Agreement and in
satisfaction of a condition of the Company’s obligations under the Purchase
Agreement, the undersigned irrevocably agrees with the Company that, from the
date hereof until the 12 month anniversary of the Effective Date (such period,
the “Restriction Period”), the undersigned will not offer, sell,  contract to
sell, hypothecate, pledge or otherwise dispose of (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any Affiliate of the
undersigned or any person in privity with the undersigned or any Affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act (each,
a “Transfer”) with respect to, any shares of Common Stock or Common Stock
Equivalents beneficially owned, held or hereafter acquired by the undersigned
(the “Securities”).  Beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act.  In order to enforce this covenant, the
Company shall impose irrevocable stop-transfer instructions preventing the
Transfer Agent from effecting any actions in violation of this Letter Agreement.
 
Notwithstanding the foregoing, the undersigned shall be permitted to make the
following Transfers of the shares of the Company’s Common Stock held by the
undersigned during the Restriction Period expressly in accordance with the
following (collectively, “Permitted Transfers”).
 
For the purposes of this letter agreement, “Permitted Transfer” means, with
respect to any Person, (i) a Transfer of Common Stock Equivalents to an
immediate family member or Affiliate of such Person, (ii) if such Person is a
limited or general partnership, a Transfer of Common Stock Equivalents to its
partners in connection with a distribution of securities held by such Person to
its partners or (iii) a Transfer of Common Stock Equivalents with the prior
written consent of the Company in a private transaction exempt from the
registration requirements of the Securities Act of 1933, as amended; provided,
that each such receiving party to a Permitted Transfer in clauses (i) through
(iii), prior to any such Transfer, executes and delivers the Company, its
Transfer Agent and each Purchaser a letter agreement agreeing to be bound in the
same manner as the signatory hereto as to the transferred Securities.





--------------------------------------------------------------------------------




The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each Purchaser to complete the
transactions contemplated by the Purchase Agreement and that each Purchaser
(which shall be a third party beneficiary of this Letter Agreement) and the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder.  The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Letter
Agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the
transactions contemplated by the Purchase Agreement.


This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, each Purchaser and the
undersigned.  This Letter Agreement shall be construed and enforced in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. The undersigned hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this Letter Agreement, and hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that (i) it is not personally
subject to the jurisdiction of such court, (ii) the suit, action or proceeding
is brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by receiving a copy thereof sent to the Company at the address in
effect for notices to it under the Purchase Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  The undersigned hereby waives any right to a trial by jury.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  The undersigned agrees and understands that
this Letter Agreement does not intend to create any relationship between the
undersigned and each Purchaser and that each Purchaser is not entitled to cast
any votes on the matters herein contemplated and that no issuance or sale of the
Securities is created or intended by virtue of this Letter Agreement.


By its signature below, the Company’s Transfer Agent hereby acknowledges and
agrees that, reflecting this Letter Agreement, it has placed an irrevocable stop
transfer instruction on all Securities beneficially owned by the undersigned
until the end of the Restriction Period.  This Letter Agreement shall be binding
on successors and assigns of the undersigned with respect to the Securities and
any such successor or assign shall enter into a similar agreement for the
benefit of the Purchasers.




*** SIGNATURE PAGE FOLLOWS***






2

--------------------------------------------------------------------------------




This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.




/s/ P. Leslie Hammond
Signature
 
Paul Leslie Hammond
Print Name
 
President and CEO
Position in Company


Address for Notice:


8655 East Via De Ventura, Suite G200
Scottsdale, AZ                                
85258


23,972,000
Number of shares of Common Stock


n/a___________________________________________________________________________
Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities
 
By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.


Bancroft Uranium Inc.


By: /s/ P. Leslie Hammond
Name: P. Leslie Hammond
Title: President and CEO




Acknowledged and agreed to
as of the date set forth above:


[insert name of transfer agent]


By:
Name:
Title:
 
 
 
3


--------------------------------------------------------------------------------

 